NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                               Argued December 13, 2017
                                 Decided May 7, 2018

                                          Before

                            DIANE P. WOOD, Chief Judge

                            DANIEL A. MANION, Circuit Judge

                            DAVID F. HAMILTON, Circuit Judge

No. 16-1798

UNITED STATES OF AMERICA,                        Appeal from the United States District
     Plaintiff-Appellee,                         Court for the Northern District of
                                                 Illinois, Eastern Division.
       v.
                                                 No. 11 CR 305-1
MIGUEL BARRIOS-RAMOS,
    Defendant-Appellant.                         Rebecca R. Pallmeyer,
                                                 Judge.

                                        ORDER


       A grand jury returned a six-count indictment against Miguel Barrios-Ramos for
drug and gun crimes, including conspiring to possess knowingly cocaine and heroin
with intent to distribute, in violation of 21 U.S.C. § 846. He was convicted on all counts
and sentenced to 204 months’ imprisonment. On appeal, he asks this court to issue an
order vacating his conspiracy conviction and dismissing that charge with prejudice,
because he believes that the indictment was deficient for omitting an accusation that he
knowingly conspired with another person. We conclude, however, that the word
No. 16-1798                                                                           Page 2

“conspire,” which does appear in the indictment, implies knowing agreement, and thus
that the indictment was unobjectionable. We therefore affirm.
                                              I
       In 1997, Barrios-Ramos, a Mexican citizen, entered the United States without
authorization. From 2005 until 2010 he regularly imported large quantities of cocaine
and occasionally brought in heroin. He stored the drugs in multiple residences,
employed workers who made pickups and deliveries for him, and distributed to
customers in Illinois, Ohio, and New York. He and his accomplices used firearms to
protect the drugs and the proceeds, which eventually totaled above $10 million.
        Barrios-Ramos was indicted for: (1) conspiring to possess with intent to
distribute cocaine and heroin, 21 U.S.C. § 846 (Count 1); (2) possessing with intent to
distribute cocaine and heroin, 21 U.S.C. § 841(a)(1) (Counts 2 and 3); possessing a
firearm in furtherance of these crimes, 18 U.S.C. § 924(c)(1)(A) (Count 4); and twice
possessing firearms as a noncitizen unlawfully present in this country, 18 U.S.C.
§ 922(g)(5)(A) (Counts 5 and 6). Count One alleged that Barrios-Ramos, while in
Chicago from 2005 until 2010, “did conspire with others … to knowingly and
intentionally possess with intent to distribute … a controlled substance, namely,
five kilograms or more of mixtures and substances containing a detectable amount of
cocaine, … and 100 grams or more of mixtures and substances containing a detectable
amount of heroin,” in violation of section 841(a)(1). After trial a jury convicted him on
all charges.
                                             II
        On appeal Barrios-Ramos asks this court to vacate his conspiracy conviction and
dismiss that charge with prejudice because, he asserts, the indictment did not
adequately charge a conspiracy under 21 U.S.C. § 846. He has not complained about
either the jury instructions or the evidentiary basis for this conviction.
       An indictment charges an offense if it accomplishes three functions: it must set
out each of the elements of the crime to be charged; it must provide adequate notice of
the nature of the charge so that the accused may prepare a defense; and it must allow
the defendant to raise the judgment as a bar to future prosecutions for the same offense.
See Hamling v. United States, 418 U.S. 87, 117 (1974); United States v. Vaughn, 722 F.3d 918,
925 (7th Cir. 2013). Rule 12 of the Federal Rules of Criminal Procedure requires a
challenge to an indictment to be brought by pretrial motion. See FED. R. CRIM. P.
12(b)(3)(B). If a timely motion is not made, the district court may consider the point “if
the party shows good cause,” Rule 12(c)(3), but if the person says nothing at all in the
No. 16-1798                                                                            Page 3

district court, the issue is forfeited and our review is for plain error only.
See United States v. Cotton, 535 U.S. 625, 631 (2002).
       These general rules pose a problem for Barrios-Ramos, as he concedes that this
appeal is his first challenge to the sufficiency of the indictment. And an indictment that
has not been challenged in a timely way “is immune from attack unless it is so
obviously defective as not to charge the offense by any reasonable construction.”
United States v. Sandoval, 347 F.3d 627, 633 (7th Cir. 2003). “[T]ardily challenged
indictments should be construed liberally in favor of validity.” United States v. Harvey,
484 F.3d 453, 456 (7th Cir. 2007) (internal quotation marks and citation omitted). Finally,
to obtain relief, Barrios-Ramos also must establish that the alleged deficiency prejudiced
him, see Russell v. United States, 369 U.S. 749, 763 (1962); United States v. Dooley, 578 F.3d
582, 589–90 (7th Cir. 2009).
       We have cautioned against reviewing an indictment in a “hypertechnical
manner,” and have said that “the presence or absence of any particular fact need not be
dispositive” for the question whether an indictment provides sufficient information to
enable the preparation of a defense. United States v. Fassnacht, 332 F.3d 440, 445 (7th Cir.
2003) (internal quotation marks and citation omitted). Rule 7(c)(1) of the Federal Rules
of Criminal Procedure requires an indictment only to “be a plain, concise, and definite
written statement of the essential facts constituting the offense charged.”
        Barrios-Ramos contends that Count One omits an essential element of a
conspiracy offense because it did not allege that he “knowingly” conspired. He
complains that the absence of a term such as “knowingly” (or an equivalent) to modify
the words “did conspire” resulted in an indictment that was defective and failed to put
him on notice of the offense for which he was being charged. To support his theory, he
points to the decision in United States v. Wabaunsee, 528 F.2d 1 (7th Cir. 1975), in which
the indictment purported to charge the offense of transporting stolen property across
state lines. That indictment alleged that the defendants transported stolen goods, but it
did not expressly allege that the defendants knew the items were stolen. Id. at 3. We
concluded that the indictment failed to allege an essential element of the offense
because “[t]he language ‘did transport … stolen goods’ clearly cannot imply that
Defendants knew the goods were stolen, but merely means that the goods transported
were, in fact, stolen.” Id. (emphasis in original). Barrios-Ramos sees the same flaw here:
knowledge, he contends, is not implicit in the allegation of conspiracy, any more than it
was from the words “did transport” in Wabaunsee, and so the required mental state is
missing from Count One.
No. 16-1798                                                                             Page 4

       The government responds that the charge, read as a whole, gave Barrios-Ramos
ample notice of a section 846 offense. The allegation that Barrios-Ramos conspired
“necessarily implied conduct that is knowing and intentional,” it contends. The more
apt precedent, it suggests, is United States v. Smith, 223 F.3d 554 (7th Cir. 2000), in which
the indictment alleged that the defendants had “induced and enticed” a minor to violate
federal law. Smith said that “[t]he ideas of purpose, knowledge, and intent are inherent”
in the words “induce” or “entice”; a person cannot induce or entice another “without
the necessary scienter.” Id. at 572. Accordingly, the indictment was not “so obviously
defective as not to charge the offense by any reasonable construction.” Id.
        We think that the government has the better of this exchange. The crime of
conspiracy of which Barrios-Ramos was accused requires a dual mental state: (1) intent
to act together to carry out a common objective, e.g., a drug crime, and (2) intent to
commit the crime contemplated. Charles E. Torcia, Wharton’s Criminal Law § 680
(15th ed. 2017); see also United States v. U.S. Gypsum Co., 438 U.S. 422, 476 n.20 (1978)
(explaining two types of intent required for antitrust conspiracy). The verb “conspire,”
like the verbs “induce” or “entice” in Smith, and unlike “transport” in Wabaunsee, entails
an intent to act. Unlike transporting stolen goods, a person cannot conspire—i.e.,
agree—without intending to do so. It is difficult to imagine how someone could
involuntarily or accidentally come to an agreement.
       The view that criminal intent is implicit in the word “conspire” is consistent with
the holdings in analogous cases. For example, in United States v. Resendiz-Ponce, 549 U.S.
102 (2007), the Supreme Court said that an indictment alleging attempted illegal reentry
under 8 U.S.C. § 1326(a) “need not specifically allege a particular overt act or any other
‘component part’ of the offense” because “the word ‘attempt’ … encompasses both the
overt act and intent elements.” Resendiz-Ponce, 549 U.S. at 107 (quotation marks
omitted). The indictment sufficed because it alleged that the defendant “attempted to
enter the United States of America at or near” a specific location on a specific date and
cited the relevant criminal statute; the verb “attempted” itself implicitly alleged the
necessary overt act. Id. at 107–08 (quotations omitted). Although Resendiz-Ponce pertains
to the absence of an overt-act allegation, not a mental-state allegation, it generally
suggests that an indictment need not specifically allege an element if it is stated
implicitly. Id. at 107; see also Smith, 223 F.3d at 571 (“It is not necessary to spell out each
element, but each element must be present in context.”).
       In this case, the intent element of the conspiracy offense was implicitly stated in
the indictment’s allegation that Barrios-Ramos “did conspire” knowingly to possess
drugs for sale. Section 846 punishes those who “attempt[] or conspire[]” to commit
No. 16-1798                                                                          Page 5

controlled-substance crimes. The term “conspire,” like the verb “attempt” in
Resendiz-Ponce, encompasses both the overt act element and the intent element of the
inchoate crime. See Frohwerk v. United States, 249 U.S. 204, 209 (1919) (rejecting argument
that conspiracy count was defective for failing to include allegation of intent and
reasoning that “intent to accomplish an object cannot be alleged more clearly than by
stating that parties conspired to accomplish it”); United States v. Wallace, 578 F.2d 735,
741 n.6 (8th Cir. 1978) (“[T]he charge of conspiracy to violate a criminal law has implicit
in it the elements of knowledge and intent.”).
        Our standard for charging a drug conspiracy supports the view that the word
“conspire” encompasses knowledge. An indictment charges a section 846 conspiracy if
it alleges that the defendant conspired to commit a specific controlled-substance offense
for a defined period and cites the statute the defendant conspired to violate.
See United States v. Singleton, 588 F.3d 497, 499–500 (7th Cir. 2009); United States v. Cox,
536 F.3d 723, 727–28 (7th Cir. 2008); United States v. Dempsey, 806 F.2d 766, 769 (7th Cir.
1986); United States v. Sweeney, 688 F.2d 1131, 1140 (7th Cir. 1982). We observed in
Sweeney that the “essential elements” of a section 846 conspiracy “are the existence of an
agreement between two or more individuals, with the intent to commit an offense in
violation of the Controlled Substance Act.” 688 F.2d at 1140. The indictment in that case
sufficed “because it specifically allege[d] the type and nature of the statute involved, the
conspiracy and the time period of the conspiracy.” Id. Notably, a “knowing” agreement
was not mentioned as an “essential element.”
        In a closely analogous case, we rejected an argument that an indictment under
section 846 must contain a legal definition of the term “conspire” in order to be
sufficient. See Cox, 536 F.3d at 727–28. We reiterated that indictments under section 846
are adequate if they allege “a conspiracy to distribute drugs, the time during which the
conspiracy was operative, and the statute allegedly violated.” Id. The indictment,
construed liberally in favor of validity, “easily satisfied” that standard by alleging that
Cox “did conspire to commit an offense under § 841(a)” for a specified period and in a
particular county. Id.
        We conclude that Count One of the indictment, construed in favor of validity,
fulfilled its three functions and notified Barrios-Ramos of the section 846 charge against
him by (1) alleging that he conspired to possess drugs for sale, (2) setting forth the
period (2005 to 2010), and (3) identifying the statutory section he allegedly conspired to
violate (§ 841(a)(1)). The indictment is not subject to dismissal on Barrios-Ramos’s
untimely assertion that it failed to allege the mental state with which he conspired.
       We AFFIRM the judgment of the district court.